Citation Nr: 0912120	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  05-40 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether the reduction of the Veteran's 30 percent rating 
for service-connected arthritis of the left knee, with 
limitation of flexion, was proper.

2.  Whether the reduction of the Veteran's 20 percent rating 
for service-connected arthritis, strain of the right knee 
associated with internal derangement and tear of the left 
lateral meniscus of the left knee, was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to June 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

The Board remanded the Veteran's case for additional 
development in December 2007.  The required development was 
completed and the Veteran was issued a supplemental statement 
of the case in February 2008.  The Veteran asked that his 
case be held for 60 days to allow him to provide additional 
medical evidence in support of his claim.  The Veteran failed 
to provide the evidence and the case was returned to the 
Board.

The Veteran submitted a lay statement and a medical report 
directly to the Board in June 2008.  He did not provide a 
waiver of consideration by the agency of original 
jurisdiction at that time.  The Veteran's representative did 
provide the necessary waiver in January 2009.  Accordingly, 
the Board will consider the statement and medical report in 
its appellate review.

The Veteran contended in statements dated in March 2008 and 
June 2008 that he suffered several falls as a result of his 
knees giving way.  He claimed that he incurred injuries to 
his arms/shoulders and neck as a result.  It appears that the 
Veteran may be claiming service connection for additional 
disabilities as secondary to his service-connected knee 
disabilities.  As these issues have not been developed or 
certified on appeal they are referred to the RO for any 
appropriate action.  



FINDINGS OF FACT

1.  The Veteran was granted a 30 percent rating for service-
connected arthritis of the left knee, with limitation of 
flexion, disability in March 2003.  The effective date for 
the increased rating was November 12, 2002.

2.  The Veteran was granted a 20 percent rating for service-
connected arthritis, strain of the right knee associated with 
internal derangement and tear of the left lateral meniscus of 
the left knee, in March 2003.  The effective date for the 
increase was November 12, 2002.

3.  The Veteran was notified of the proposed reduction of the 
two ratings in May 2004.  The reduction was effected by way 
of a rating decision, dated in August 2004, and effective as 
of November 1, 2004.

4.  The Veteran was afforded the proper due process by way of 
notice and effective dates of the reductions.

5.  The evidence of record does show that the Veteran's 
service-connected disabilities of arthritis of the left knee, 
with limitation of flexion, and arthritis, strain of the 
right knee associated with internal derangement and tear of 
the left lateral meniscus of the left knee, did have 
sustained improvement and the reduction was proper.


CONCLUSIONS OF LAW

1.  The reduction of the Veteran's 30 percent disability 
rating for arthritis of the left knee, with limitation of 
flexion, was proper.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.105, 3.344, 4.40, 4.45, 4.59, 4.71a (2008).

2.  The reduction of the Veteran's 20 percent disability 
rating for arthritis, strain of the right knee associated 
with internal derangement and tear of the left lateral 
meniscus of the left knee was proper.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.105, 3.344, 4.40, 4.45, 4.59, 4.71a (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Background

The Veteran was originally granted entitlement to service 
connection for internal derangement, suspected tear of the 
medial and lateral meniscus of the left knee in June 1976.  
He was given a 10 percent rating for the disability under 
Diagnostic Code 5257.  Diagnostic Code 5257 was used to 
evaluate disabilities involving instability of the knee 
joint.  The rating criteria are unchanged to the present 
time.  See 38 C.F.R. § 4.71a (2008).  A 10 percent rating 
represents a disability with mild instability.  

The Veteran's disability rating was reduced to a 
noncompensable rating by way of a rating decision dated in 
December 1977.  The reduction was based on the findings of a 
VA examination in October 1977 where it was determined that 
the Veteran no longer had manifestations of his service-
connected left knee injury to warrant a compensable rating.  
The effective date for the reduction was March 1, 1978.

The Veteran underwent surgery on his left knee in April 1979.  
In August 1979 he was awarded a temporary 100 percent rating 
from April 22, 1979, to June 30, 1979, and a 10 percent 
rating from July 1, 1979.  The award was later amended in 
January 1980 to reflect a 20 percent rating from July 1, 
1979.  

The Board denied a rating in excess of 20 percent for the 
left knee disability in July 1988.

Associated with the claims folder are VA treatment records 
for the period from November 1994 to May 1996.  An entry from 
February 6, 1995, noted that the Veteran was able to work and 
participate in leisure activities without difficulty.  He was 
said to have lateral joint degenerative joint disease (DJD) 
and patellofemoral DJD.  The benefits of arthroscopic surgery 
were discussed but the Veteran declined the procedure at that 
time.  In July 1995 the Veteran was noted to have a full 
range of motion for the left knee with stable ligaments.  
There was no joint line tenderness.  X-rays were said to show 
possible DJD.  The Veteran did undergo arthroscopic surgery 
on the left knee on March 6, 1996.  The operative report 
noted the presence of arthritis in the several compartments 
of the left knee joint and chondromalacia of the patella.  An 
orthopedic clinic note reported that the Veteran had a range 
of motion of 10 to 100 degrees approximately two weeks after 
the surgery.  He was involved in a post-surgical physical 
therapy program from March to May 1996.  Several entries 
recorded ranges of motion of 5 to 120 degrees with a final 
entry from May 3, 1996, showing a range of motion of 3 to 130 
degrees.  The Board notes that the number "13" is written 
in the record but it is clear from the prior entries that 
"130" is meant as the measure of flexion.  The entry also 
noted that muscle tone and bulk and range of motion were 
improved to functional levels and the Veteran would be able 
to return to work at the Post Office.  

The RO issued a rating decision in May 1996 that awarded the 
Veteran a temporary 100 percent rating for the period from 
March 6, 1996, to April 30, 1996, under 38 C.F.R. § 4.30.  
The Veteran's left knee disability rating was then rated at 
the 20 percent level from May 1, 1996.  Again the rating was 
under Diagnostic Code 5257.

The Veteran was afforded a VA examination in July 1996.  The 
Veteran reported he worked on a loading dock for the Post 
Office.  He said that his left knee disability made it 
difficult for him.  The Veteran also said that he could no 
longer engage in supports such as basketball.  The Veteran's 
recent surgery was noted.  He said he had some improvement 
with his left knee but wore a brace almost constantly at 
work.  He also used a cane in addition to his brace.  The 
Veteran had a range of motion of 0 to 130 degrees.  [The 
examiner expressed full extension as to 180 degrees instead 
of to 0 degrees].  This was a bilateral range of motion.  The 
Veteran said that it was painful to move his knee but he was 
able to do it.  The examiner said there was no unusual 
tenderness, fluid, or swelling.  There was no evidence of 
weakness in the joint capsule.  The diagnosis was DJD of the 
left knee.

Additional VA treatment records for the period from March 
1996 to July 1996 were associated with the claims folder.  
Most were duplicates of prior records.  The later entries 
noted that the Veteran continued to complain of left knee 
pain.

The RO increased the Veteran's left knee disability rating to 
30 percent by way of a rating decision dated in August 1996.  
The 30 percent rating was effective from May 1, 1996.  The 
disability was rated under Diagnostic Code 5257.

The Veteran sought an increased rating for his left knee 
disability in February 2000.  He was afforded a VA 
examination in March 2000.  The Veteran reported he was 
employed with the postal service.  He worked as a mail 
handler and helped to dispatch the mail.  The Veteran's 
surgery in 1996 was noted.  He said he continued to wear a 
knee brace.  He walked with a limp that favored his right 
knee due to pain.  The Veteran said that, whenever he walked 
for any distance, he would have pain in his right knee as 
well.  The examiner observed the Veteran's limp in the 
hallway.  The examiner noted that there was great restriction 
in the range of motion.  He reported a range of extension to 
15 degrees and flexion to 76 degrees.  Passive motion for the 
left knee was approximately the same.  The Veteran complained 
of pain with both active and passive motion and the examiner 
stated that stiffness in the knee was obvious.  The Veteran 
had a range of motion of 0 to 120 degrees for the right knee 
without pain.  The examiner provided diagnoses of status post 
lateral meniscectomy of the left knee in 1979 and status post 
recurrent surgery of the left knee in 1996 with a diagnosis 
of grade 5 chondromalacia of the left knee.

The examiner added a written addendum in April 2000.  She 
noted that the Veteran had limitation in his activities and 
functioning due to his knees.  She added that x-rays showed 
evidence of degenerative arthritis of both knees.

The RO denied a claim for an increased rating for the 
Veteran's left knee disability in May 2000.  The Veteran 
expressed disagreement with the denial that same month.  

The Veteran submitted a new claim for service connection for 
arthritis in both knees that was received on May 24, 2000.  
He also sought entitlement to service connection, and a 
separate disability rating, for a right knee disorder that he 
claimed was caused by his service-connected left knee 
disability.  

The RO issued a statement of the case (SOC) that reduced the 
disability rating for the Veteran's internal derangement, 
tear of the left lateral meniscus of the left knee from 30 
percent to 10 percent, effective from May 24, 2000.  However, 
the RO granted service connection for arthritis of the left 
knee, with limitation of flexion, and awarded a 20 percent 
disability rating from May 24, 2000.  Although there was a 
reduction of the Veteran's previous 30 percent rating for his 
left knee disability, there was no overall reduction in his 
compensation as the combination of the two service-connected 
left knee disabilities was 30 percent.  

The Veteran's internal derangement was now rated under 
Diagnostic Code 5259 pertaining to disabilities involving 
removal of the semilunar cartilage.  The rating criteria in 
effect in May 2000 are unchanged to the present.  38 C.F.R. 
§ 4.71a (2008).  Although the Veteran was granted service 
connection for limitation of flexion his disability was 
evaluated under Diagnostic Code 5261 for limitation of 
extension.  In this case a 20 percent rating for extension 
limited to 15 degrees.

The Veteran perfected an appeal of the claim involving his 
left knee disabilities in July 2000.

Associated with the claims folder are VA records for the 
period from May 1988 to March 2001.  The records include x-
ray results as well as clinical entries.  X-rays of the knees 
from March 2000 were interpreted to show moderate to advanced 
degenerative arthritis of both the right and left knees.  A 
magnetic resonance imaging (MRI) study of the left knee was 
done in December 2000.  The report said there was 
degenerative disease that was greatest at the lateral tibial 
plateau with associated joint space narrowing.  There were 
also degenerative changes of the lateral femoral condyle.  
The anterior cruciate ligament (ACL) was not well visualized.  
There was mild joint effusion and deformed lateral meniscus 
anteriorly and posteriorly.   

The Veteran was afforded a VA examination in September 2001.  
In regard to the right knee the Veteran said that he had 
severe pain due to compensating for his left knee.  He said 
he frequently transferred most of his weight to the right 
knee.  He said he had problems with weakness, stiffness, 
fatigability, and lack of endurance.  He also reported 
problems of instability and giving way of the right knee.  
The Veteran said he experienced flare-ups for his right knee 
pain 3 to 4 times a week and they would last for several 
hours.  He said his pain level would be at a 7-8/10 at those 
times.  The examiner said the Veteran would have additional 
limitation of function during flare-up involving difficulty 
with standing and walking.  

The Veteran reported that he had a grinding pain in his left 
knee.  He said his left knee felt like it was out of socket 
or dislocated.  The pain was in the knee joint, kneecap and 
both sides of the knee.  The Veteran said that he experienced 
weakness, stiffness, instability and giving way and 
occasional episodes of locking.  He also said he had problems 
with fatigability and lack of endurance.  The Veteran 
reported flare-ups on a daily basis and they could last for 
16 hours.  His said his pain would be a 9-10/10 at those 
times.  The examiner said the Veteran would experience 
additional limitation at those times involving difficulty 
with walking.  

The examiner noted that there was crepitus with movement and 
palpation of the patella of the right knee.  The range of 
motion for the right knee was 0 to 120 degrees.  Lateral and 
medial stability were said to be present and anterior and 
posterior drawer tests were negative for instability.  The 
Veteran did complain of some pain with motion and stability 
testing.  The examiner said there was no bone deformity or 
quadriceps wasting of the left knee.  The Veteran had a range 
of motion of 0 to 110 degrees.  Lateral and medial stability 
were present.  The anterior and posterior drawer tests were 
negative for instability.  The Veteran's several surgical 
scars were noted as well healed and not adhered.  The Veteran 
complained of severe pain with his range of motion and 
stability testing.  The examiner said there was a 10-degree 
valgum deformity with weight bearing.  She also said he was 
unable to elicit deep tendon reflexes (DTRs) of the patella.  
The examiner also noted that when the Veteran was asked to 
push against his hand the muscle strength was 0/5; however, 
when the examiner positioned the Veteran's legs for testing 
the strength was 5/5.  

X-rays of the left knee were interpreted to show DJD that was 
more lateral than medial and joint effusion.  The radiologist 
said that the changes were greater in this knee than in the 
left [sic].  X-rays of the right knee showed mild lateral 
compartment joint space narrowing and joint effusion.  In 
addition to the x-ray reports the examiner also noted the 
results of the MRI of the left knee from December 2000.  She 
provided diagnoses of DJD of the left knee with deformed 
lateral meniscus, anteriorly and posteriorly as per the MRI 
report.  She said there was functional deficit secondary to 
pain and decreased range of motion.  She said the instability 
was more likely due to pain rather than mechanical.  She also 
said the Veteran had DJD of the right knee that was related 
to the service-connected left knee disability.

The RO issued a rating decision in October 2001 that granted 
service connection for arthritis of the right knee.  The 
Veteran was awarded a 10 percent disability rating under 
Diagnostic Code 5010 pertaining to disabilities involving 
traumatic arthritis.  38 C.F.R. § 4.71a (2008).  The 
effective date for the grant of service connection and the 10 
percent rating was May 24, 2000.

The Board issued a decision that denied entitlement to a 
rating in excess of 10 percent for internal derangement, tear 
of the left lateral meniscus, lateral meniscectomy of the 
left knee and a rating in excess of 20 percent for arthritis 
of the left knee in January 2002.  

The Veteran submitted a claim for increased ratings for his 
bilateral knee disabilities that was received on November 12, 
2002.  He claimed they had progressively become worse.

The Veteran was afforded a VA examination in January 2003.  
The examiner noted the background was based on a history as 
provided by the Veteran and a review of the Veteran's VA 
medical records.  The Veteran reported having bilateral knee 
pain.  He said that his left knee was always more severe than 
the right knee.  He said he had a frequent popping sensation, 
especially on the left.  The Veteran also reported that he 
experienced a grinding-type pain in the left knee that he 
said was severe.  The Veteran also reported weakness, 
stiffness, instability or giving way of the knees.  He also 
had problems with locking of the left knee and said he 
experienced fatigability and a lack of endurance as a result 
of knee pain.  The Veteran took Naproxen for pain relief 
without much effect.  He said he also used rest, heat, cold, 
and elevation to treat his symptoms.  The Veteran used a cane 
to assist his walking.  He also occasionally used a left knee 
brace.  

The Veteran's history of an injury to the left knee in 
service was noted.  The Veteran's post-service surgical 
treatments were also noted.  The examiner reported that there 
was no surgical intervention for the right knee and the 
Veteran did not describe any specific injury to the right 
knee.  The Veteran reported that his right knee disability 
was secondary to his shifting of his weight because of his 
left knee disability.  The Veteran did not report any 
episodes of dislocation or recurrent subluxation.  The 
Veteran reported that he had difficulty with walking, 
sitting, bending, lifting, and carrying at work due to pain.  
He also said he had difficulty with yard work, home repairs 
or gardening at home because of pain.  He said that he could 
walk about one-half block.  

The examiner reported that the Veteran had an active range of 
motion for the right knee of 0 to 35 degrees and a passive 
range of motion of 0 to 55 degrees.  The Veteran reported 
having severe pain with the range of motion and stability 
testing.  The examiner reported that there was no bone or 
joint deformity, no swelling or effusion and no increased 
warmth or redness.  The examiner said that there was lateral 
and medial stability present and the anterior and posterior 
drawer signs were negative for instability.  The examiner 
remarked that motor testing when the Veteran was requested to 
push against his hand was 0/5; however, when the motor 
strength was tested with passive range of motion it was 5/5.

The Veteran had an active range of motion for the left knee 
from 0 to 14 degrees, and passive motion from 0 to 16 
degrees.  The examiner said that there was slight loss of 
definition of the quadriceps muscle.  The examiner remarked 
that measurements were not completed because her observation 
was a visual one and due to swelling, the circumference on 
the left was greater than the right.  There was some bony 
enlargement of the left knee with some flattening of the 
patella.  There was also decreased movement of the patella.  
The examiner said there was 2+ swelling without effusion.  
There was no increased redness or warmth.  The examiner 
described the Veteran's several surgical scars and noted that 
they were all well healed and nontender.  The examiner said 
the Veteran had lateral stability but there was evidence of 
mild medial instability.  Both the anterior and posterior 
drawer signs were negative for instability.  The Veteran's 
motor strength testing was the same as for the right knee.  
It was 0/5 with active resistance and 5/5 with passive range 
of motion.  Although the Veteran's range of motion was 
limited on testing, the examiner noted that the Veteran was 
able to sit on the edge of the examination table with his 
legs at a 90 degree angle.  The assessment was right knee 
strain and degenerative joint disease (DJD) of the left knee.

Radiograph reports for x-rays of the knees done in August 
2002 were associated with the claims folder in February 2003.  
The report for the left knee said there was a little 
narrowing of the lateral compartment some spurring along the 
lateral margins of the joint.  Posterior spurs were seen 
along the margins of the patella.  This was interpreted to 
show moderate DJD of the left knee.  In regard to the right 
knee the report said that no bone or joint abnormality was 
observed and the x-ray was said to show a normal right knee.

The RO issued a rating decision in March 2003.  The Veteran's 
arthritis of the left knee, with limitation of flexion, 
rating was increased to 30 percent, effective from November 
12, 2002.  The RO also changed the diagnostic code used to 
reflect the Diagnostic Code 5260 that is used to evaluate 
disabilities involving limitation of flexion.  38 C.F.R. 
§ 4.71a (2008).  The Veteran's internal derangement of the 
left knee disability was continued at the 10 percent level.  
The rating for arthritis and strain of the right knee was 
increased to 20 percent from November 12, 2002.  The 
Veteran's right knee disability was now rated under 
Diagnostic Codes 5010-5260 to reflect both traumatic 
arthritis and limitation of flexion.

Notice of the rating action was provided to the Veteran on 
March 19, 2003.  The Veteran did not disagree with the rating 
decision of March 2003.

The Veteran submitted an informal claim for increased ratings 
for his service-connected knee and back disabilities in 
January 2004.  As noted, he did not disagree with the 
previous rating decision that increased the ratings for the 
arthritis of the left and right knee.  His statement was 
unequivocal in that he was seeking increased ratings.  

The Veteran was afforded a VA examination to assess the 
status of his service-connected knee disabilities in March 
2004.  The VA examiner was the same examiner that had 
evaluated the Veteran in September 2001, and January 2003.  
The examiner again stated that the background was based on a 
history as provided by the Veteran and a review of VA medical 
records.  The Veteran was noted to be currently employed as a 
mail handler.  He reported that he continued to experience 
pain in both knees.  He said the left knee was usually worse 
than the right.  He said the pain was located in the joint 
area.  He also reported problems with weakness and stiffness.  
He denied any swelling, heat or redness.  The Veteran did say 
he experienced problems with instability and giving way.  The 
Veteran also said he had occasional locking of the left knee 
as well as problems with fatigability and lack of endurance 
due to the bilateral knee pain.  The Veteran took Naproxen 
for his knee pain with some relief.  The Veteran said he 
experienced flare-ups of the right knee pain at a level of 
6/10 and that this occurred 2 to 3 times a week and would 
last 8 or 9 hours.  He reported pain as 8/10 for flare-ups of 
the left knee and that this was constant on a daily basis.  
The pain also disturbed his sleep.  The Veteran's flare-ups 
were precipitated by any standing, walking, lifting or 
carrying.  

The examiner noted that the Veteran used a cane and an 
externally hinged brace for the left knee.  The Veteran said 
that his knee disabilities affected him at work because he 
had difficulty with prolonged standing and walking.  He said 
his employer was familiar with his disabilities and allowed 
him rest periods.  The Veteran said he hired someone to do 
his yard work but he was able to do some light home repairs 
and auto repairs.  

The examiner stated that there was no bone or joint deformity 
of the right knee.  There was no swelling or effusion or 
redness or warmth.  There was no evidence of quadriceps 
atrophy.  The patella was said to move freely and track well.  
Medial and lateral stability were present.  The anterior and 
posterior drawer signs were negative for instability.  The 
Veteran reported pain with range of motion and stability 
testing.  His motor strength was 5/5.  The examiner said that 
the Veteran reported increased pain with repetitive testing 
but his strength was maintained.  The Veteran had a range of 
motion of 0 to 85 degrees for both active and passive 
testing.  The examiner said that the Veteran had a range of 
motion of 0 to 112 degrees with repetitive testing.  The 
Veteran reported a pain level of 6/10 with the range of 
motion.  The pain level increased to 7/10 with repetitive 
motion.  The Veteran said his pain was present at 0 degrees 
and dramatically increased with the range of motion.  The 
examiner stated that she was unable to move the Veteran's 
right knee past 85 degrees with passive motion but noted that 
the Veteran was able to sit with his right knee at a 90 
degree angle.  

The left knee was noted to have some bony deformity of the 
lateral aspect.  The examiner noted that there were three 
arthroscopy scars that were well healed and not adhered.  The 
examiner noted that there was slight quadriceps atrophy.  She 
noted that the Veteran had a thigh circumference of 50-
centimeters (cm) on the right thigh and 48-cm on the left 
thigh.  The Veteran also had a calf circumference of 38-cm on 
the right and 37-cm on the left.  The examiner said that the 
Veteran had diminished movement of the patella and that the 
patella tracked poorly.  There was pain with pressure and 
attempted movement of the patella.  The examiner said that 
lateral and medial stability were present.  Anterior and 
posterior drawer signs were negative for instability.  Motor 
testing was reported as 5/5.  The examiner stated that leg 
strength was maintained with repetitive testing. 

The Veteran was noted to have active and passive motion from 
0 to 56 degrees.  His motion was 0 to 54 degrees after 
repetitive testing.  The Veteran reported pain of 6/10 with 
range of motion and 9/10 with repetitive motion.  The Veteran 
was observed to sit with his left knee at a 90 degree angle.  
The examiner commented that she was unable to flex the 
Veteran's knee beyond 56 degrees due to the Veteran's 
strength.  The Veteran reported that he had pain at 0 degrees 
that increased with his range of motion.  

X-rays of both knees were done with the examination.  The 
respective reports were similar to those from the August 
2002.  The report for the left knee said there was a little 
narrowing of the lateral compartment, with some spurs along 
the posterior margins of the patella.  The patellofemoral 
space was said to be narrowed.  This was interpreted to show 
moderate DJD of the left knee.  In regard to the right knee 
the report said the joint compartments were maintained and 
there was no significant spurring and soft tissues appeared 
normal.  The x-ray was said to show a normal right knee.

The RO issued a rating decision that proposed reductions for 
the two issues on appeal that was dated April 27, 2004.  The 
rating decision noted that the range of motion for both the 
left and right knee had improved as of the last VA 
examination in March 2004.  The Veteran's disability rating 
for arthritis of the left knee, with limitation of flexion, 
was proposed to be reduced from 30 to 20 percent.  The rating 
decision also proposed to reduce the Veteran's disability 
rating for service-connected arthritis, strain of the right 
knee associated with internal derangement and tear of the 
left lateral meniscus of the left knee, from 20 to 10 
percent.  The rating decision noted that the effective date 
of the reductions would be from the first day of the third 
month following notice of the final decision.  

The RO provided notice of the proposed rating action on May 
4, 2004.  The letter included a copy of the rating decision.  
The Veteran was informed that he could submit argument or 
evidence against the proposed reduction.  He was also told 
that he could request a personal hearing.  If he requested a 
personal hearing within 30 days, his payments would continue 
at the present level until his hearing was held and his case 
reviewed.  The Veteran was informed that he had 60 days to 
respond or the RO would assume he had no additional evidence 
and did not want a hearing.  A decision would be made based 
on the evidence of record.

The Veteran submitted a statement wherein he disputed the 
RO's proposed reductions in July 2004.  He said that he had 
attempted to obtain a statement from a VA physician at the VA 
medical center (VAMC) in Shreveport, Louisiana, to show that 
his condition had not improved.  He had not been able to make 
an appointment.  He said he was scheduled to have a MRI and 
asked that any action to reduce his ratings be delayed until 
after he was able to obtain medical evidence in support of 
his disagreement.

The RO did not respond to the Veteran's statement.  The RO 
did issue a rating decision that finalized the proposed 
reductions on August 4, 2004.  The reductions were made 
effective from November 1, 2004.  Notice of the rating 
reductions was provided on August 24, 2004.

VA records dated in August 2004 were associated with the 
claims folder in September 2004.  The records consisted of 
clinical entries and reports of several studies/tests.  The 
clinical entries primarily addressed the Veteran's sleep 
apnea problems.  The Veteran was seen for a complaint of pain 
in the right knee but there were no findings, other than the 
Veteran's listed complaint of pain.  The results of an August 
3, 2004, MRI of the right knee were included.  The MRI 
documented patellar chondromalacia but was otherwise 
unremarkable.  

The Veteran wrote to his Congressional representative in 
September 2004.  He complained about the reduction of his 
disability ratings.  He said that the pain in his knees and 
lower back affected his performance at work.  He said he had 
to leave work, from time to time, to go to his doctor because 
of pain and discomfort.  He noted that he had had an MRI of 
his back and right knee.  He said the MRI showed evidence of 
problems with his knee and back.  The Veteran noted that his 
combined disability rating would be reduced by 10 percent, 
from 60 percent to 50 percent, effective from November 1, 
2004.  He included a copy of the April 2004 rating decision.  

The Veteran's Congressional representative forwarded the 
above letter to the RO in September 2004.  The RO responded 
to the representative in October 2004.  The RO's letter 
acknowledged the Veteran's statement as a notice of 
disagreement (NOD) with the reduction of his disability 
ratings.  It was noted that the NOD would be forwarded to the 
RO's appeals team for processing.  

The RO issued a rating decision that continued the Veteran's 
disability ratings for all of his service-connected 
disabilities in October 2004.  The rating decision referred 
to the letter from the congressional representative as a new 
claim.  

The Veteran submitted a statement wherein he asked that the 
RO delay implementing his reduction in October 2004.  He 
noted that he had previously submitted a "notice of 
disagreement" with the rating action of April 27, 2004.  He 
said he was pending receipt of new evidence from VAMC in 
Shreveport.  

VA records for the period from January 2004 to April 2005 
were associated with the claims folder.  There were only 
several entries over that period of time.  An entry from 
January 2004 noted that the Veteran complained of bilateral 
knee pain, worse in the left knee.  The Veteran reported a 
history of knee pain over the last several months.  He 
reported that he was taking Ultram and Tylenol with little 
pain relief.  He said his pain was worse in the morning and 
would get worse on moving.  The examiner noted that the 
Veteran walked with a cane.  There was no joint swelling, 
tenderness, or limitation of range of motion.  There was 
crepitus of the knees.  The impression was DJD.  An entry 
from April 2005 noted a history of knee pain but focused 
primarily on gastrointestinal complaints.  

Additional VA records, for the period from June 2004 to July 
2005 were associated with the claims folder.  There were a 
number of entries that noted complaints of bilateral knee 
pain.  There were no assessments, as in examination results, 
only reports of the Veteran's pain.  He was noted to be 
prescribed Hydrocodone in June 2005.  

The Veteran perfected his appeal in October 2005.  He asked 
that he be afforded a VA examination by an orthopedic 
physician in regard to his reduction.

The Veteran was afforded a VA examination by an orthopedic 
physician in May 2006.  The examiner was not provided the 
Veteran's claims folder for review.  He provided a history of 
the Veteran's left knee injury in service.  He noted the 
subsequent surgeries for the left knee after service.  The 
Veteran was noted to use a cane and knee brace intermittently 
but frequently.  The examiner stated that there were no 
constitutional symptoms of arthritis or incapacitating 
episodes.  He said that the Veteran did have limitations on 
standing and could stand for more than one hour but less than 
three.  The Veteran was also limited in his ability to walk 
and could walk no more than a few yards.  There was no 
deformity of the left knee but the Veteran complained of 
giving way.  The examiner said there was no instability.  The 
Veteran also complained of pain, stiffness, and weakness of 
the left knee.  He had no episodes of dislocation or 
subluxation but complained of locking episodes on a daily, or 
more often, basis.  The Veteran also said he had weekly 
flare-ups that were moderate.  The Veteran said his pain 
level would be a 9 at those times.  There were no similar 
complaints listed for the right knee.

On physical examination the Veteran had an active and passive 
range of motion of 0 to 120 for the left knee.  The examiner 
said that pain began at 110 degrees and ended at 120 degrees 
for both active and passive motion.  He also said there was 
additional loss of motion on repetitive use between 100 and 
120 degrees due to pain.  The right knee was said to have 
active and passive ranges of motion of 0 to 130 degrees.  
There was pain at 120 degrees that ended at 130 degrees with 
both active and passive motion.  The Veteran had additional 
loss of motion between 100 and 130 degrees with repetitive 
use due to weakness.  The examiner noted that x-rays of both 
knees were interpreted to show arthritis.  The actual x-ray 
reports said that there was moderate degenerative arthritis 
in the left knee and mild degenerative arthritis in the right 
knee.

The assessment was left knee osteoarthritis secondary to 
lateral meniscectomy and chronic right knee strain.  The 
examiner added that the impact on the Veteran's occupational 
activities would be limitations in lifting and carrying, 
decreased strength and lower extremity pain.  He said this 
resulted in assignment to different duties and tardiness.  
The examiner also said that the symptoms from the Veteran's 
bilateral knee disabilities would result in moderate 
impairment of performing chores, shopping, exercise, sports 
and recreation and a mild impairment for traveling.  The 
examiner noted that there would be no impairment of 
activities of daily living such as feeding, bathing, 
dressing, toileting, or grooming.  

The Veteran submitted an evaluation from D. D. Waddell, M.D., 
dated in December 2006.  He also submitted a copy of a whole 
body scan report, also dated in December 2006.  The Veteran 
was seen for a complaint of bilateral knee pain.  The Veteran 
was noted to have a normal anterior-posterior alignment but 
was flexed to 15 degrees on the left with a lateral view.  
The right knee was normal from the lateral view.  There was 
1+ creptitation in the left knee and trace in the right knee.  
There was no effusion.  Dr. Waddell said that ligamentous 
instability was within normal limits bilaterally and that the 
Veteran had no pain with palpation bilaterally.  There was a 
range of motion of 15 to 100 degrees for the left knee and 0 
to 120 degrees for the right knee.  He also noted the 
Veteran's healed surgery scar on the left knee.  He reported 
that the Veteran had negative anterior drawer bilaterally.  
Dr. Waddell said that x-rays of right knee showed the medial 
compartment with Grade 0, lateral compartment with Grade II, 
and patellofemoral compartment with Grade I arthritis.  The 
left knee had Grade II medial compartment, Grade IV lateral 
compartment, and Grade III patellofemoral arthritis.  The 
diagnoses were osteoarthritis, Grade III of the left knee, 
osteoarthritis Grade II of the right knee and flexor 
contracture of the left knee.  Dr. Waddell recommended a bone 
scan.

The whole body scan report showed increased uptake in the 
left knee compared to the right.  This was said to be 
compatible with degenerative arthritis.

The Veteran testified at a videoconference hearing in 
November 2007.  The Veteran testified that his reduction in 
his ratings came about after he had submitted a claim for an 
increased rating.  He said his knees were bothering him at 
that time and affected his job performance.  He also said the 
pain kept him from performing activities around the house.  
The Veteran's representative asked him if he understood the 
basis for the reduction.  The Veteran responded that it 
involved his range of motion.  (Transcript p. 4).  The 
Veteran said he was employed as a forklift operator.  He said 
there were times where he had to ask for breaks at work.  He 
said that after being on the forklift his legs would get very 
stiff.  The Veteran's representative read the May 4, 2004, 
rating decision [sic] that reduced the Veteran's disability 
rating.  In particular he read the portion of the decision 
that related to the improvement in the range of motion.  The 
representative said that the rating decision did not address 
pain.  The Veteran provided additional testimony about 
current symptomatology but did not address his status at the 
time of the reduction other than to say he had pain in his 
knees.  He said that he thought his range of motion had 
decreased.  

The Board remanded the case for the RO to consider the report 
from Dr. Waddell in December 2007.  

The RO obtained additional VA treatment records for the 
period from July 2005 to January 2008 and associated them 
with the claims folder.  The records do not provide any 
relevant evidence in regard to the propriety of the rating 
reductions.  They do document later complaints of knee pain 
by the Veteran.  

The Veteran's claim was re-adjudicated and he was issued a 
supplemental statement of the case (SSOC) in February 2008.  
The Veteran was informed that he had 60 days to submit 
additional evidence and/or argument before his case was 
returned to the Board.  

The Veteran submitted a statement wherein he said he had 
additional evidence to submit and asked that the Appeals 
Management Center (AMC) wait the 60 days before returning his 
case to the Board in March 2008  He also reported that he had 
had recent falls because of his knees giving out and wanted 
to submit medical evidence.  

The Veteran's case was returned to the Board.  He submitted 
evidence directly to the Board that was received in June 
2008.  He did not include a waiver of consideration of the 
evidence by the agency of original jurisdiction.  However, 
his representative provided such a waiver in January 2009.  

The evidence consisted of a statement from the Veteran 
maintaining that his current status was evidence that his 
disability ratings should not have been reduced.  He felt 
that his knee disabilities had gotten worse and not better.  
The Veteran submitted an evaluation report from Dr. Waddell 
dated in May 2008.  The report provided an assessment of the 
Veteran's current status and did not address the status of 
his knee disabilities at the time of his reduction.  The 
Veteran's complaints of knee pain were noted.  No range of 
motion measurements were provided.  

II. Analysis

The rating reductions in this case were undertaken in 
compliance with 38 C.F.R. § 3.105 (e) and (i).  The 
regulations applicable in 2004 are unchanged since that time.  
In the case where a lower rating would result in a reduction 
or discontinuance of compensation payments being made, the RO 
is to prepare a rating proposing the reduction that sets 
forth all material facts and reasons.  The veteran is to be 
notified at their latest address of record of the 
contemplated action and furnished detailed reasons for the 
reduction, and is to be given 60 days for the presentation of 
additional evidence to show that compensation payments should 
be continued at their present level.  If additional evidence 
is not received within that period, final rating action is to 
be taken and the award reduced effective the last day of the 
month in which a 60-day period from the date of notice to the 
beneficiary of the final rating action expires.  See 38 
U.S.C.A. § 5112(b)(6) (West 2002); see also 38 C.F.R. 
§ 3.105(e)(2008).  The notice of the proposed reduction must 
also inform the veteran that they can request a 
predetermination hearing and that the request for a hearing 
must be received by VA within 30 days of the notice.  
38 C.F.R. § 3.105(i) (2008).

At the outset the Board finds that the due process 
requirements in regard to notice and proper effective dates 
were met in this case.  The RO advised the Veteran of the 
proposed reduction.  The notice letter included a copy of the 
rating decision with a summary of the evidence and the basis 
for the proposed reductions.  The notice letter informed the 
Veteran that he had 60 days to submit evidence/argument to 
support any disagreement with the proposed reduction.  
Further, the Veteran was advised that he could have a hearing 
in his case.  The letter did not specifically inform the 
Veteran that he had to request the hearing within 30 days of 
receipt of the notice; however, this error was not 
prejudicial to the Veteran as he was actually given a longer 
time to request a hearing.  

The proposed reduction was conveyed to the Veteran on May 4, 
2004.  He did not respond within 60 days but did respond just 
after 60 days in July 2004.  He disagreed with the proposed 
reduction and said he was attempting to obtain additional 
evidence to show that his disabilities had not improved.

The Veteran did not submit any additional evidence or 
argument.  The RO issued a rating decision on August 4, 2004, 
and provided notice to the Veteran on August 24, 2004.  The 
rating action and notice were more than 60 days after the 
date of notice of the proposed reduction.  The effective date 
of the reduction, November 1, 2004, was the first day of the 
month following 60 days from the date of notice.  The Veteran 
was afforded the due process procedural protections that are 
applicable in rating reduction cases.

The Board notes that 38 C.F.R. § 3.344 (2008) must be 
considered in evaluating the reduction of a disability 
rating.  The provision relates to the stabilization of 
disability evaluations.  The Veteran's disability ratings of 
30 percent for arthritis of the left knee, with limitation of 
flexion and 20 percent for arthritis, strain of the right 
knee associated with internal derangement and tear of the 
left lateral meniscus of the left knee, were assigned by a 
prior rating action of the RO in March 2003.  Both the 30 
percent rating and the 20 percent rating were effective from 
November 12, 2002.  The ratings remained in effect until 
November 1, 2004, a period that is less than five years.  As 
the Veteran's disability ratings were in effect for less than 
five years, subsections (a) and (b) of 38 C.F.R. § 3.344 are 
not for application in this instance.  See 38 C.F.R. 
§ 3.44(c) (2008).

The Board also notes that 38 C.F.R. § 3.344(c) does provide 
that, if an adequate examination discloses improvement in the 
condition, such findings will warrant a reduction in the 
disability evaluation.  However, the examination itself is 
not the only evidence to consider.  In Brown v. Brown, 5 Vet. 
App. 413, 419 (1993), the United States Court of Appeals for 
Veterans Claims (Court), interpreted the provisions of 38 
C.F.R. § 4.13 to require that in any rating reduction case, 
it must be ascertained, based upon a review of the entire 
recorded history of the disability, whether the evidence 
reflects an actual change in the disability and whether the 
examination reports reflecting such change are based upon 
thorough examinations.  Moreover, 38 C.F.R. §§ 4.2 and 4.10 
provide that, in any rating reduction case, not only must it 
be determined that improvement in the disability has 
occurred, but also that improvement reflects an improvement 
in the veteran's ability to function under the ordinary 
conditions of life and work.

The following diagnostic codes have been used to evaluate the 
Veteran's knee disabilities.  The rating criteria listed has 
remained unchanged in the years from 2003 to the present.

Diagnostic Code 5010 provides that traumatic arthritis is 
evaluated as degenerative arthritis under Diagnostic Code 
5003.  Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint involved is 
not compensably disabling under the appropriate diagnostic 
codes, a rating of 10 percent is assignable for each major 
joint or group of minor joints affected by limitation of 
motion.  38 C.F.R. § 4.71a.

Diagnostic Code 5256 pertains to disabilities involving 
ankylosis of the knee.  The provisions of Diagnostic Code 
5257 allow for a 10 percent rating when subluxation or 
lateral instability is slight.  Moderate subluxation or 
lateral instability warrants a 20 percent rating and severe 
subluxation or lateral instability warrants a 30 percent 
rating.  38 C.F.R. § 4.71a.

Diagnostic Code 5258 provides a 20 percent evaluation for 
dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint.  Under 
Diagnostic Code 5259 a 10 percent evaluation is warranted for 
symptomatic removal of semilunar cartilage.  38 C.F.R. 
§ 4.71a.

Limitation of motion of the knee joint is evaluated under 
Diagnostic Code 5260, for limitation of flexion, and 
Diagnostic Code 5261, for limitation of extension.  Under 
Diagnostic Code 5260, a noncompensable rating is assigned 
when flexion of the knee is limited to 60 degrees; a 10 
percent rating is warranted when flexion is limited to 45 
degrees.  A 20 percent rating is for consideration when 
flexion is limited to 30 degrees.  A 30 percent rating is 
applicable where flexion is limited to 15 degrees.

Under Diagnostic Code 5261, a noncompensable rating is 
warranted where extension is limited to 5 degrees.  A 10 
percent rating is assigned when extension of the knee is 
limited to 10 degrees.  A 20 percent rating is applicable 
when extension is limited to 15 degrees.  A 30 percent rating 
is warranted where extension is limited to 20 degrees.  
Finally, a 40 percent rating is assigned when extension is 
limited to 30 degrees.  38 C.F.R. § 4.71a.  (Full range of 
motion of the knee is from 0 to 140 degrees.  38 C.F.R. § 
4.71, Plate II (2008)).

Diagnostic Code 5262 is used to evaluate impairments of the 
tibia and fibula.  38 C.F.R. § 4.71a.

At the outset, the Board notes that the Veteran does not have 
ankylosis of either knee, nor does he have an impairment of 
the tibia or fibula of either leg to warrant consideration of 
a disability rating under either Diagnostic Code 5256 or 
5262.  Further, a rating under Diagnostic Code 5258 would not 
be in order for the left knee as he was previously rated at 
the 30 percent level and his current disability rating for 
his arthritis of the left knee is 20 percent.  In regard to 
the right knee, the Veteran was previously rated at the 20 
percent level.  An evaluation under Diagnostic Code 5258 for 
arthritis of the right knee in 2004 would maintain the 
Veteran's 20 percent rating.  However, the medical evidence 
of record is beyond a preponderance that the Veteran does not 
have a dislocated cartilage with locking symptoms associated 
with his service-connected right knee disability.  Thus, a 
rating under Diagnostic Code 5258 would not be appropriate.

The Veteran's left knee disability has been service-connected 
since 1976.  He underwent surgery in 1979 and again in 1996.  
The left knee disability had clearly become worse in the 
intervening years as demonstrated on x-ray and MRI reports as 
well as the March 1996 operative report.  He developed 
arthritis in multiple compartments of his knee joint as well 
as grade 5 chondromalacia of his patella.  He was rated at 
the 30 percent level for his disability in August 1996.  The 
Veteran's disability was evaluated under Diagnostic Code 
5257.

In June 2000 the Veteran was granted service connection for a 
separate disability of arthritis of the left knee.  The 
disability was listed as limitation of flexion, however the 
Veteran was rated at the 20 percent level for limitation of 
extension under Diagnostic Code 5261.  This rating was based 
on the results of the VA examination of March 2000.  The 
Veteran was noted to be unable to extend his left knee beyond 
15 degrees.  As noted, the criteria for evaluating limitation 
of extension of 15 degrees warrants a 20 percent disability 
rating.

The same June 2000 rating action reduced the Veteran's 
internal derangement disability of the left knee to 10 
percent from 30 percent.  The disability was rated under 
Diagnostic Code 5259.  This diagnostic code represented a 
change from the previous diagnostic code of 5257.

The Board notes that, subsequent to 1996, VA's General 
Counsel issued two precedential opinions, VAOPGCPREC 23-97, 
and 9-98, that dealt with providing separate ratings for knee 
disabilities that involved Diagnostic Code 5003 and 
Diagnostic Code 5257.  The guidance of these two opinions was 
followed by the RO in their providing a separate rating for 
the Veteran's arthritis of the left knee and retaining the 
disability involved with the internal derangement.  

While the Veteran appealed the two disability ratings for his 
left knee, he was granted service connection for arthritis of 
the right knee in October 2001.  The basis for the grant of 
service connection was the results of a VA examination from 
September 2001.  The examiner opined that the arthritis of 
the right knee was secondary to the service-connected left 
knee disability.  The Veteran was given a 10 percent rating 
under Diagnostic Code 5010 for evidence of arthritis with 
painful motion.

The September 2001 examination reported the Veteran's range 
of motion for the left knee as 0 to 110 degrees and for the 
right knee as 0 to 120 degrees.  

As noted, the Board denied the Veteran's claim for an 
increased rating for his left knee disability, now rated as 
two separate disabilities in January 2002.  

The Veteran sought an increased rating in for the disability 
ratings for both knees in November 2002.  He was afforded a 
VA examination in January 2003.  The Veteran was noted to 
have remarkably reduced ranges of motion for both knees.  He 
had not had as poor a range of motion at any time since 
service, to include immediately after his surgeries.  The 
left knee had a range of motion of 0 to 14 degrees active and 
0 to 16 degrees passive.  The right knee had a range of 
motion of 0 to 35 degrees active and 0 to 55 degrees passive.  
The examiner noted the Veteran's complaints of pain, 
stiffness, weakness and other factors as well as the reports 
of flare-ups and the increased pain during flare-ups.

The RO increased the Veteran's arthritis rating for the left 
knee to 30 percent based on the limitation flexion reported.  
A limitation of flexion of 15 degrees warrants a 30 percent 
rating under Diagnostic Code 5260.  The same was true of the 
increase to 20 percent for arthritis of the right knee.  The 
Veteran now had a compensable limitation of flexion, as 
compared to just painful motion previously.  The RO gave him 
the benefit of the doubt by rating him at 20 percent under 
Diagnostic Codes 5010-5260.  The rating criteria provide for 
a 20 percent rating where limitation of flexion is limited to 
30 degrees and a 10 percent rating for limitation to 45 
degrees.  

The Veteran again sought an increased rating for his knee 
disabilities in January 2004.  The VA examination of March 
2004 did not find the same limitations of motion as at the 
time of the examination in January 2003.  The same VA 
examiner, that evaluated the Veteran in September 2001 and 
January 2003, evaluated the Veteran in March 2004.  She 
recorded nearly identical complaints from the Veteran as on 
his two prior examinations.  She noted the same factors of 
stiffness, weakness, fatigability, lack of endurance, and 
pain.  The examiner provided a range of motion for the right 
knee of 0 to 85 degrees for active and passive motion.  The 
Veteran had flexion to 112 degrees with repetitive motion.  
The left knee had a range of motion of 0 to 56 degrees for 
active and passive motion.  There was a slight decline in 
flexion to 54 degrees with repetitive testing.  The examiner 
also noted, as on the other examination reports, that the 
Veteran was able to sit on the examination table with his 
legs at a 90 degree angle.

The RO reduced the rating for the Veteran's left knee 
arthritis from 30 to 20 percent based on the improvement of 
flexion.  The Veteran exhibited approximately 40 degrees of 
improved flexion from the prior examination.  Under the 
rating criteria for Diagnostic Code 5260, flexion to 56 
degrees can be rated as noncompensable or 10 percent as it 
falls between 60 and 45 degrees.  The Veteran's rating was 
only reduced to 20 percent in consideration of the limitation 
of flexion and the other factors to be considered under 38 
C.F.R. §§ 4.40, 4.45, 4.59 (2008) and DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  

The right knee arthritis rating was also reduced because of 
the improved flexion.  The Veteran had shown an improvement 
of approximately 50 degrees.  Under the rating criteria for 
Diagnostic Code 5260, a limitation of flexion of 85 degrees 
would warrant a noncompensable disability based on that 
element alone.  However, as with the left knee, the RO 
considered the impact of pain, stiffness, weakness, 
fatigability, lack of endurance, and flare-ups in only 
reducing the rating to 10 percent.  38 C.F.R. §§ 4.40, 4.45, 
4.59 and DeLuca.  

The Veteran did not submit any evidence to contradict the 
findings of the March 2004 VA examination and the rating 
decision of August 2004 was issued, reducing his disability 
ratings.

The Board notes that VA's General Counsel issued another 
precedential opinion in September 2004, VAOPGCPREC 9-2004, 
that provided guidance on considering separate ratings for 
limitation of flexion and limitation of extension.  The 
opinion held that separate ratings for limitation of flexion, 
under Diagnostic Code 5260, and limitation of extension, 
under Diagnostic Code 5261, could be assigned for the same 
joint.  However, in this case, the Veteran did not 
demonstrate a limitation of extension during the period in 
question to warrant a separate rating for either knee.  He 
had previously been rated for a limitation of extension in 
June 2000 but the limitation was no longer present in 2003 
and 2004.

VA records associated with the claims folder after August 
2004, but dated in the period prior to the November 1, 2004, 
effective date, do not support any change in the ratings 
provided by the RO.  The Veteran had an MRI of the right knee 
in August 2004 that showed chondromalacia of the patella.  He 
was seen with complaints of knee pain.  In fact an outpatient 
entry from December 17, 2004, noted complaints of knee pain 
but said there was no limitation of motion but there was 
crepitus of the knees.  Other entries note that the Veteran 
was evaluated for rheumatoid arthritis in September 2004 
because of his complaints of multiple joint pains.  However, 
there were no entries to reflect a measurement of his range 
of motion or that describe it as severely limited.  Several 
of the entries noted that the Veteran's disability ratings 
were to be reduced but there were no entries that reported 
the Veteran's disabilities to be more severe than his 
disability ratings.  

The Veteran was afforded a VA examination by an orthopedic 
physician in May 2006.  He had challenged the results of the 
2004 VA examination by saying he was not examined by an 
orthopedist.  The Board notes, again, that the Veteran was 
examined by the same VA examiner on three occasions, to 
include the January 2003 examination that lead to his 
increased ratings.  The orthopedic examiner found the 
Veteran's range of motion to be even more improved than 
previously recorded by the earlier VA examiner.  The same is 
true of the private examination report submitted by the 
Veteran.

A review of the history of the Veteran's ratings for the 
arthritis disabilities of his knees, and a review of the 
evidence of from 2003 and 2004, clearly demonstrates that the 
Veteran underwent a brief, and temporary, worsening of his 
symptomatology as indicated in the VA examination report of 
January 2003.  The Veteran's temporary increase in 
symptomatology was recognized by the RO and he received an 
appropriate disability rating for the period that the 
temporary increase was present.  The RO acted properly in 
decreasing the Veteran's disability ratings in 2004.  The 
medical evidence clearly showed his status as improved and in 
line with the history of his disabilities that existed prior 
to the examination of January 2003.  

The Veteran has argued that his level of pain was not fully 
considered.  Contrary to the Veteran's assertions, the VA 
examination reports of 2001, 2003, and 2004 recorded all of 
his complaints regarding the factors to be considered under 
38 C.F.R. §§ 4.40, 4.45, 4.59 and discussed in DeLuca.  The 
RO incorporated those factors in assigning the Veteran's 
disability ratings, both before March 2003 and in regard to 
his reductions.  The RO properly weighed the impact of those 
factors in evaluating the Veteran's disabilities.  In light 
of all of the evidence of record the Board concludes that the 
reductions were proper and supported by the evidence.  

The Veterans Claims Assistance Act (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp 2008)), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The Veteran's case originated because he sought an increased 
rating within a year after having had his disability ratings 
increased.  He submitted his claim in January 2004.  The RO 
wrote to him regarding his claim for an increased rating in 
February 2004.  The Veteran was advised of the types of 
evidence he could submit to show that his disabilities had 
become worse.  He was informed that he would be scheduled for 
an examination.  The letter also advised the Veteran of the 
information required from him to enable VA to obtain evidence 
on his behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.

The Veteran did not respond to the letter.  He was afforded a 
VA examination in March 2004.  The rating decision that 
proposed to reduce his disability ratings was issued in April 
2004 with notice following in May 2004.  Because the case now 
involved a proposed, and then final, reduction in disability 
ratings as opposed to a routine increased rating claim, due 
process requirements under 38 C.F.R. § 3.105(e) and (i) had 
to be met.  As previously discussed, those due process 
requirements were met in this case.

The Veteran responded to the proposed reduction.  He 
submitted a statement to the RO.  After the rating decision 
of August 2004, he wrote to his Congressional representative 
continuing his disagreement with the reduction and providing 
his reasons for why the reduction was not warranted.  He 
perfected his appeal in October 2005.  

The RO re-adjudicated the Veteran's reductions in June 2006.  
The propriety of the reductions were confirmed and continued 
and the basis for the decision provided by way of a SSOC 
issued in June 2006.  

The Board remanded the case for consideration of additional 
evidence submitted by the Board.  The AMC developed 
additional evidence and re-adjudicated the reductions again 
in February 2008.  The propriety of the reductions were 
confirmed and continued and the basis for the decision 
provided by way of a SSOC issued at that time.  

The Veteran has not disputed the contents of the VCAA notice 
in this case.  A notice error is presumed prejudicial to the 
claimant unless it is demonstrated that (1) any defect in 
notice was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice provided what was needed, or (3) 
that a benefit could not possibly have been awarded as a 
matter of law.  Sanders v. Nicholson, 487 F.3d. 881, 889-891 
(Fed. Cir. 2007). 

To the extent there is any deficient notice in this case, the 
presumption of any prejudice is overcome.  The Veteran had 
actual knowledge in this case.  The RO notified him of the 
proposed reductions in May 2004.  He was provided a copy of 
the rating decision that contained the analysis for the 
proposed reduction.  He was given the opportunity to contest 
the proposed reduction or to request a hearing.  The Veteran 
responded by stating he did not agree with the reductions and 
wanted to submit medical evidence in support of his 
contentions.  He did not request a hearing and he did not 
provide any additional evidence.

The Veteran was notified of the finalized reduction action in 
August 2004.  He chose to disagree with the reduction and 
perfected his appeal.  He contended that the evidence of 
record did not support a reduction.  The Veteran wrote to his 
Congressional representative regarding his case and provided 
copy of the rating decision of April 2004.  This became the 
Veteran's NOD.  The Veteran's submission of his NOD and 
appeal show that he understood the reductions and the bases 
for the reductions even though he disagreed.  Further, the 
Veteran testified, and his representative commented on the 
rating decisions and the bases for the reductions at the 
Veteran's video conference hearing in November 2007.  

Further, a reasonable person would understand the requirement 
to demonstrate that their disability ratings should not be 
decreased upon receipt of a notice that informs such a 
reduction will occur unless there is an objection to that 
action within a 60 day period.  The Veteran has not been 
prohibited from meaningful participation in the adjudication 
of his claim such that it affects the essential fairness of 
the adjudication.  See Sanders, 487 F.3d. at 889.  

All available evidence pertaining to the Veteran's claim has 
been obtained.  The evidence in this claim included the 
Veteran's service treatment records, VA treatment records, 
and several VA examination reports that were already of 
record.  Additional VA treatment records were developed, the 
Veteran was afforded several VA examinations and he submitted 
evidence from Dr. Waddell.  The Veteran elected not to have a 
predetermination hearing but did elect to have a video 
conference hearing.  His claim was remanded for additional 
development in December 2007.  The Veteran did not identify 
any additional records to be obtained that were pertinent to 
his claim.  

The Board finds that VA has satisfied its duty to notify and 
assist.  The Veteran has not identified any other pertinent 
evidence, not already of record, which would be needed to be 
obtained for a fair disposition of this appeal.  The Board is 
also unaware of any such evidence.





ORDER

Entitlement to restoration of a 30 percent disability rating 
for arthritis of the left knee, with limitation of flexion, 
is denied.

Entitlement to restoration of a 20 percent disability rating 
for arthritis, strain of the right knee associated with 
internal derangement and tear of the left lateral meniscus of 
the left knee is denied.



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


